Exhibit 10.1

GAMESTOP CORP.

AMENDED AND RESTATED 2011 INCENTIVE PLAN

GAMESTOP CORP., a Delaware corporation (the “Company”), has adopted this
GameStop Corp. Amended and Restated 2011 Incentive Plan (the “Plan”) effective
as of June 25, 2013 (the “Effective Date”).

RECITALS

WHEREAS, the Company desires to encourage high levels of performance by those
individuals who are key to the success of the Company and its Affiliates, to
attract new individuals who are highly motivated and who will contribute to the
success of the Company and to encourage such individuals to remain as officers,
employees, consultants, advisors and/or directors of the Company and its
Affiliates by increasing their proprietary interest in the Company’s growth and
success and/or by providing the opportunity to earn performance incentive
awards, the achievement of which would increase stockholder value.

WHEREAS, to attain these ends, the Company has formulated the Plan embodied
herein to authorize the granting of Awards to Participants whose judgment,
initiative and efforts are, have been, or are expected to be responsible for the
success of the Company and its Affiliates.

NOW, THEREFORE, the Company hereby constitutes, establishes and adopts the
following Plan and agrees to the following provisions:

ARTICLE 1

PURPOSE OF THE PLAN

Section 1.1. Purpose. The purpose of the Plan is to assist the Company and its
Affiliates in attracting and retaining selected individuals to serve as
directors, officers, consultants, advisors, and employees of the Company and its
Affiliates who will contribute to the Company’s success and to achieve
short-term and long-term objectives that will inure to the benefit of all
shareholders of the Company through the additional incentive inherent in Awards
granted hereunder.

ARTICLE 2

DEFINITIONS

Section 2.1. “Affiliate” means any entity in an unbroken chain of entities
beginning with the Company if, at the time of the grant of an Award, each of the
entities other than the last entity in the unbroken chain owns stock (or
beneficial ownership for non-corporate entities) possessing 50 percent or more
of the total combined voting power of all classes of stock (or beneficial
ownership for non-corporate entities) in one of the other entities in such
chain.

Section 2.2. “Award” means a grant of cash, Options, Stock Appreciation Rights,
Restricted Stock, Performance Awards, Other Share-Based Awards, or any other
right, interest or option related to Shares or other property (including cash)
granted pursuant to the provisions of this Plan.

Section 2.3. “Award Agreement” shall mean any written agreement between a
Participant and the Company governing the grant of an Award under this Plan.



--------------------------------------------------------------------------------

Section 2.4. “Board” shall mean the Board of Directors of the Company.

Section 2.5. “Change in Control” shall mean a “Change in the Ownership of the
Company,” a “Change in Effective Control of the Company,” or a “Change in the
Ownership of a Substantial Portion of the Assets of the Company,” all as defined
below:

(1) A “Change in the Ownership of the Company” occurs on the date that any one
person, or more than one person acting as a group (within the meaning of Code
Section 409A), acquires ownership of stock of the Company that, together with
stock held by such person or group, constitutes more than fifty (50) percent of
the total fair market value or total voting power of the stock of the Company.
However, if any one person, or more than one person acting as a group (within
the meaning of Code Section 409A), is considered to own more than fifty
(50) percent of the total fair market value or total voting power of the stock
of the Company, the acquisition of additional stock by the same person or
persons is not considered to cause a “Change in the Ownership of the Company.”

(2) A “Change in the Effective Control of the Company” occurs only on the date
that either:

(A) Any one person, or more than one person acting as a group (within the
meaning of Code Section 409A), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing thirty (30) percent or
more of the total voting power of the Company; or

(B) A majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.

(3) A “Change in the Ownership of a Substantial Portion of the Assets of the
Company” occurs on the date that any one person, or more than one person acting
as a group (within the meaning of Code Section 409A), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than forty (40) percent of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions.

Section 2.6. “Code” shall mean the Internal Revenue Code of 1986, as amended.

Section 2.7. “Committee” shall mean the Compensation Committee of the Board or
any successor committee the Board may designate to administer the Plan, provided
such Committee consists of no fewer than two Directors, each of whom is (i) an
“outside director” within the meaning of Code Section 162(m), (ii) a
“Non-Employee Director” within the meaning of Rule 16b-3 of the Exchange Act,
and (iii) an “independent director” for purposes of the rules and regulations of
the New York Stock Exchange. Notwithstanding the foregoing, the Committee, in
accordance with 8 Del. C. 1953, § 157(c), may appoint to one or more officers of
the Company the authority to grant Awards to Participants who are not subject to
the requirements of Section 16 of the Exchange Act, in that case and with
respect to the issuance of such Awards, any reference herein to “the Committee”
will also mean the officer or officers so appointed.

Section 2.8. “Company” has the meaning set forth in the introductory paragraph
of the Plan.

Section 2.9. “Covered Employee” shall mean a “covered employee” within the
meaning of Code Section 162(m)(3).

Section 2.10. “Director” shall mean any member of the Board.

 

2



--------------------------------------------------------------------------------

Section 2.11. “Disability” shall mean with respect to any Participant
(i) “Disability” (or any substantially similar concept) as described in the
Participant’s employment, consulting, severance or similar agreement with the
Company or an Affiliate, or (ii) if the applicable Participant is not a party to
an effective employment, consulting, severance or similar agreement with the
Company or an Affiliate that addresses Disability (or any substantially similar
concept) a medically determinable physical or mental impairment entitling the
Participant to income replacement benefits under any long-term disability plan
maintained or sponsored by the Company (or the Affiliate for which the
Participant performs services).

Section 2.12. “Employee” shall mean any employee of the Company or any
Affiliate. Solely for purposes of the Plan, an Employee shall also mean any
consultant or advisor who provides services to the Company or any Affiliate.

Section 2.13. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

Section 2.14. “Fair Market Value” of Shares as of a specified date shall mean,
if the Shares are listed or admitted to trading on a securities exchange
registered under the Exchange Act, the closing price of the Shares for the date
as of which Fair Market Value is being determined as reported on an established
securities market (within the meaning of Treasury Regulations
Section 1.897-1(m)) on which the Shares are traded, or, if such date is not a
trading day, the closing price for the most recently preceding trading day. If
the Shares are not listed or admitted to trading on any such exchange, Fair
Market Value shall be determined by the Committee in its sole discretion using
appropriate criteria. Notwithstanding the foregoing, the Fair Market Value of
Shares shall be determined in accordance with Code Section 409A, to the extent
necessary for an Award to comply with or be exempt from Code Section 409A.

Section 2.15. “Freestanding Stock Appreciation Right” shall mean a right to
receive cash or whole Shares in an amount equal to the excess of (i) the Fair
Market Value of one Share on the date of exercise over (ii) the Fair Market
Value of one Share on the date of grant of such Freestanding Stock Appreciation
Right.

Section 2.16. “Incentive Stock Options” shall mean Options that qualify as such
under Code Section 422.

Section 2.17. “Involuntary Termination” shall mean with respect to any
Participant (i) a termination of that Participant’s employment or service with
Company or its Affiliates without “Cause” or for “Good Reason” (or any
substantially similar concept) as described in the Participant’s employment,
consulting, severance or similar agreement with the Company or an Affiliate, or
(ii) if the applicable Participant is not a party to an effective employment,
consulting, severance or similar agreement with the Company or an Affiliate that
addresses termination without Cause or for Good Reason (or any substantially
similar concept), a termination of a Participant’s employment or service that is
determined, in the Committee’s sole discretion, to be an involuntary
termination.

Section 2.18. “Non-Qualified Stock Options” shall mean Options that do not
qualify as Incentive Stock Options.

Section 2.19. “Option” shall mean any right granted to a Participant under the
Plan allowing such Participant to purchase Shares at such price or prices and
during such period or periods as the Committee shall determine.

Section 2.20. “Optionee” shall mean any individual granted an Option under this
Plan.

Section 2.21. “Other Share-Based Awards” shall mean any right granted to a
Participant pursuant to Article 9.

Section 2.22. “Participant” shall mean an Employee or a Director who is selected
by the Committee to receive an Award under the Plan.

 

3



--------------------------------------------------------------------------------

Section 2.23. “Permitted Assignee” shall mean any family member to whom an
Option or Stock Appreciation Right is transferred pursuant to Section 13.2.

Section 2.24. “Performance Award” shall mean the right granted to a Participant
pursuant to Article 8.

Section 2.25. “Performance Criteria” shall have the meaning of such term set
forth in Exhibit A.

Section 2.26. “Performance Period” shall mean that period established by the
Committee at the time any Performance Award is granted or at any time thereafter
during which any performance goals specified by the Committee with respect to
such Award are to be measured.

Section 2.27. “Restricted Stock Award” shall mean the right granted to a
Participant pursuant to Article 7.

Section 2.28. “Retirement” shall mean a Participant’s voluntary termination of
employment or service following or coincident with such Participant attaining
eligibility for retirement in compliance with the policies of the Company, as in
effect from time to time.

Section 2.29. “Restricted Stock” shall mean the Shares granted to a Participant
pursuant to a Restricted Stock Award as otherwise described in Article 7.

Section 2.30. “Shares” shall mean the shares of common stock of the Company, par
value $.001 per share.

Section 2.31. “Stock Appreciation Right” shall mean the right granted to a
Participant pursuant to Article 6, which is either a “Tandem Stock Appreciation
Right” or a “Freestanding Stock Appreciation Right.”

Section 2.32. “Tandem Stock Appreciation Right” shall mean a right to receive
cash or whole Shares in lieu of purchase of a Share under a related Option in an
amount equal to the excess of (i) the Fair Market Value of one Share on the date
of exercise over (ii) the exercise price of the related Option.

ARTICLE 3

SHARES SUBJECT TO AWARDS; LIMITATIONS

Section 3.1. Number of Shares. Subject to the adjustment provisions of
Section 13.6, the aggregate number of Shares that may be issued under Awards
under the Plan, whether pursuant to Options, Restricted Stock Awards,
Performance Awards, Other Share-Based Awards, or any other Award under the Plan
shall be 9,250,000 Shares. Immediately upon the effective date of this Plan, any
Shares then remaining available for grant under any other incentive plan of the
Company (other than with respect to awards then outstanding under such plan)
shall no longer be available for grant. No Options to purchase fractional Shares
shall be granted and no fractional shares shall be issued under the Plan. For
purposes of this Section 3.1, the Shares that shall be counted toward such
limitation shall include all Shares:

(1) issued or issuable pursuant to Options that have been or may be exercised;

(2) issued as, or subject to issuance as a Restricted Stock Award; and

(3) issued or issuable under any other Award granted under the terms of the
Plan.

Section 3.2. Shares Subject to Terminated Awards. The Shares covered by any
unexercised portions of terminated Options granted under Article 5, Shares
forfeited as provided in Article 5, and Shares subject to any Awards that are
otherwise surrendered by the Participant without receiving any payment or other
benefit with respect thereto may again be subject to or used in conjunction with
new Awards under the Plan, other than grants of Options that are intended to be
Incentive Stock Options. In the event the purchase price of an Option is paid in

 

4



--------------------------------------------------------------------------------

whole or in part through the delivery of Shares, the number of Shares tendered
for the exercise of the Option shall not be available for the grant of Awards
under the Plan. Shares subject to Options, or portions thereof, which have been
surrendered in connection with the exercise of Stock Appreciation Rights, shall
not again be available for the grant of Awards under the Plan. Shares withheld
by, or otherwise remitted to, the Company to satisfy an Employee’s tax
withholding obligations (including as a result of a net exercise) with respect
to any Award granted under this Plan shall not be available for the grant of
Awards under the Plan.

Section 3.3. Character of Shares. Shares delivered under the Plan may be
authorized and unissued Shares or Shares acquired by the Company, or both.

Section 3.4. Limitations on Grants to Individual Participant. Subject to
adjustments pursuant to the provisions of Section 13.6, the maximum number of
Shares with respect to which Awards may be granted hereunder to any Employee
during any fiscal year of the Company shall be one million (1,000,000) Shares
and the maximum cash incentive Award that may be paid under Section 11 to any
Employee during any fiscal year of the Company shall be $6,000,000 (as
applicable, the “Limitation”). If an Option is canceled, the canceled Option
shall continue to be counted toward the Limitation for the year granted. An
Option (or a Stock Appreciation Right) that is repriced during any fiscal year
is treated as the cancellation of the Option (or Stock Appreciation Right) and a
grant of a new Option (or Stock Appreciation Right) for purposes of the
Limitation for that fiscal year.

ARTICLE 4

ELIGIBILITY AND ADMINISTRATION

Section 4.1. Awards to Employees and Directors. The Committee shall, in its
complete and absolute discretion, select those key officers, employees,
consultants, advisors and directors of the Company or any Affiliate who shall
receive Awards and become Participants under this Plan. The Committee’s
designation of an individual as a Participant in any year shall not require the
Committee to designate such person as a Participant in any other year. The grant
to a Participant of Awards under one portion of the Plan shall not require the
Committee to grant such Participant an Award under other portions of the Plan.

Section 4.2. Administration. The Plan shall be administered by the Committee.
Any Award granted to a member of the Committee shall be on terms consistent with
Awards made to other Directors who are not members of the Committee and who are
not employees, provided that the grant of such Awards shall be contingent upon
Board ratification or approval of such Awards. The Committee shall determine the
amount, type, and terms of each Award, subject to the provisions of the Plan.
The Committee is authorized, subject to the provisions of the Plan, to construe
and interpret the Plan, and establish such rules and regulations as it may deem
appropriate for the conduct of meetings and proper administration of the Plan.
All actions of the Committee shall be taken by majority vote of its members. The
Committee is also authorized, subject to the provisions of the Plan, to make
provisions in various Awards pertaining to a “change in control” of the Company
and to amend or modify existing Awards. The Committee is also authorized to:
(i) determine whether and to what extent and under what circumstances any Award
shall be canceled or suspended, (ii) correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent that the Committee shall deem desirable to carry it into effect, and
(iii) make any other determination and take any other action that the Committee
deems necessary or desirable for administration of the Plan. Subject to the
provisions of the Plan, the Committee shall have authority, in its sole
discretion, to interpret the provisions of the Plan and any Award thereunder
and, subject to the requirements of applicable law, including Rule 16b-3 of the
Exchange Act, to prescribe, amend, and rescind rules and regulations relating to
the Plan or any Award thereunder as it may deem necessary or advisable. All
decisions made by the Committee pursuant to the provisions of the Plan shall be
final, conclusive and binding on all persons, including the Company, its
Affiliates, its shareholders, Directors, Employees, and Plan participants and
beneficiaries.

 

5



--------------------------------------------------------------------------------

Section 4.3. Delegation. The Committee may designate employees of the Company
and professional advisors to assist the Committee in the administration of this
Plan and may grant authority to employees of the Company to execute agreements
or other documents on behalf of, but only to the extent authorized by, the
Committee. The Committee may also delegate to one or more officers of the
Company (who need not be Directors) the authority to grant Awards to
Participants who are not subject to the requirements of Section 16 of the
Exchange Act, provided that the Committee shall have fixed the total number of
Shares and fixed the total amount of cash that may be distributed pursuant to
such delegation. Any such delegation shall be subject to the applicable
corporate laws of the State of Delaware. The Committee may revoke any such
allocation or delegation at any time for any reason with or without prior
notice.

Section 4.4. Designation of Advisors. The Committee may employ such legal
counsel, consultants, and agents as it may deem desirable for the administration
of this Plan and may rely upon any opinion received from any such counsel or
consultant and any computation received from any such consultant or agent. Any
reports or opinions from any such counsel, consultants, and agents may take into
account Award grant practices, including the nature and amount of Awards and any
performance criteria related to such Awards, at publicly traded or privately
held corporations that are similar to or are industry peers with the Company.
Expenses incurred by the Committee or the Board in the engagement of any such
counsel, consultant or agent shall be paid by the Company.

Section 4.5. Liability. The Committee, its members and any person designated
pursuant to Section 4.4 shall not be liable for any action or determination made
in good faith with respect to this Plan. To the maximum extent permitted by
applicable law, no officer or former officer of the Company or member or former
member of the Committee or of the Board or designated person shall be liable for
any action or determination made in good faith with respect to this Plan or any
Award granted under it. To the maximum extent permitted by applicable law and to
the extent not covered by insurance, each officer or former officer and member
or former member of the Committee or of the Board and any designated person
shall be indemnified and held harmless by the Company against any cost or
expense (including reasonable fees of counsel reasonably acceptable to the
Company) or liability (including any sum paid in settlement of a claim with the
approval of the Company), and advanced amounts necessary to pay the foregoing at
the earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with this Plan, except to the extent arising out
of such officer’s or former officer’s, member’s or former member’s, or
designated person’s own fraud or bad faith. Such indemnification shall be in
addition to any rights of indemnification the officers, directors or members or
former officers, directors or members may have under applicable law.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her under this Plan.

ARTICLE 5

OPTIONS

Section 5.1. Grant of Options. The Committee shall determine, within the
limitations of the Plan generally, those key officers, employees, consultants,
advisors and Directors of the Company or any Affiliate to whom Options are to be
granted under the Plan, the number of Shares that may be purchased under each
such Option, the option price and other terms of each such Option, and shall
designate such Options at the time of the grant as either Incentive Stock
Options or Non-Qualified Stock Options; provided, however, that Options granted
to employees of an Affiliate (that is not also a parent or a subsidiary) or to
non-employees of the Company may only be Non-Qualified Stock Options. Awards of
Options shall be granted hereunder only to the extent the underlying stock
constitutes “service recipient stock” of an “eligible issuer” as defined under
Section 409A of the Code.

Section 5.2. Terms and Conditions. All Options granted under this Plan shall be
subject to the following terms and conditions:

(1) All Options shall be evidenced in writing by Award Agreements in such form
and containing such terms and conditions as the Committee shall determine,
provided that such terms are not inconsistent with the provisions of the Plan;

 

6



--------------------------------------------------------------------------------

(2) The per Share exercise price of any Option granted pursuant to this Plan
shall not be less than 100% of the Fair Market Value of one Share as of the date
of the grant of such Option, unless approved by the stockholders of the Company;

(3) The Committee shall determine any vesting schedules (subject to
Section 13.10) and terms, conditions, and limitations governing the exercise of
Options granted pursuant to this Plan and set forth such terms in the Award
Agreement governing such Option; and

(4) All Options granted hereunder shall expire and no longer be exercisable by
their terms no later than ten years following the date such Options are granted.

Section 5.3. General Provisions. The granting of an Option pursuant to the Plan
shall impose no obligation on the recipient to exercise such Option. Any
individual who is granted an Option pursuant to this Article 5 may hold more
than one Option granted pursuant to this Plan at the same time and may hold both
Incentive Stock Options and Non-Qualified Stock Options at the same time. To the
extent that any Option does not qualify as an Incentive Stock Option (whether
because of its provisions, the time or manner of its exercise or otherwise) such
Option or the portion thereof which does not so qualify shall constitute a
separate Non-Qualified Stock Option. Options granted pursuant to this Article 5
shall be made in accordance with the terms and provisions of Article 13 and any
other applicable terms and provisions of the Plan.

Section 5.4. Modification and Cancellation. Subject to Section 13.9, the
Committee has the discretion to modify the terms and conditions of an Option
after grant as long as no rights of the Participant are impaired, provided,
however, that in no instance may the term of the Option, if extended, exceed the
ten (10) years from the date of grant of the Option. No Option may be cancelled
in exchange for cash at the time the exercise price per Share is greater than
the Fair Market Value per Share of the underlying Shares, unless otherwise
approved by the Company’s stockholders.

Section 5.5. Incentive Stock Options. No Option that is intended to qualify as
an Incentive Stock Option may be granted to any individual that is not an
employee of the Company or a parent or a subsidiary of the Company. For purposes
of the Plan, the terms “subsidiary” and “parent” shall mean “subsidiary
corporation” and “parent corporation,” respectively, as such terms are defined
in Sections 424(f) and 424(e) of the Code. Notwithstanding any other provision
in this Plan to the contrary, all Incentive Stock Options granted under this
Plan shall, in addition to being subject to the conditions under Section 5.2, be
subject to the following terms and conditions:

(1) The terms and conditions of any Incentive Stock Option granted hereunder
shall be subject to and shall be designed to comply with the provisions of Code
Section 422;

(2) The per Share exercise price of any Incentive Stock Option shall not be less
than 110% of the Fair Market Value of the Shares subject to such Incentive Stock
Option, determined on the date of the grant, but only if granted to any Employee
who, at the time of such grant, owns, directly or indirectly (within the meaning
of Code Sections 422(b)(6) and 424(d)), shares possessing more than 10% of the
total combined voting power of all classes of shares of the Company or any
parent or subsidiary of the Company;

(3) To the extent that the aggregate Fair Market Value (determined on the date
of grant) of any Incentive Stock Options that are exercisable for the first time
during any calendar year under all incentive stock option plans of the Company
exceeds $100,000, the Options in excess of such limit shall be treated as
Non-Qualified Stock Options;

(4) Solely for the purposes of determining whether the Shares are available for
the grant of Incentive Stock Options under the Plan, the maximum aggregate
number of Shares with respect to which Incentive Stock Options may be granted
under the Plan shall be 9,250,000 Shares; and

(5) The term of any Incentive Stock Option shall expire no later than five years
following the date of grant if granted to any Employee who, at the time of such
grant, owns, directly or indirectly (within the meaning of Code Sections
422(b)(6) and 424(d)), shares possessing more than 10% of the total combined
voting power of all classes of shares of the Company or any parent or subsidiary
of the Company.

 

7



--------------------------------------------------------------------------------

ARTICLE 6

STOCK APPRECIATION RIGHTS

Section 6.1. Grant and Exercise. Stock Appreciation Rights may be granted in
conjunction with all or part of any Option granted under the Plan provided such
rights are granted at the time of the grant of such Option. A Stock Appreciation
Right may be either a Tandem Stock Appreciation Right or a Freestanding Stock
Appreciation Right.

Section 6.2. Tandem Stock Appreciation Rights. A Tandem Stock Appreciation Right
may be granted at the same time as the related Option is granted or at any time
thereafter before exercise or expiration of such Option. A Tandem Stock
Appreciation Right or applicable portion thereof shall terminate and no longer
be exercisable upon the termination or exercise of the related Option, and a
Tandem Stock Appreciation Right granted with respect to less than the full
number of Shares covered by a related Option shall not be reduced until, and
then only to the extent that, the exercise or termination of the related Option
exceeds the number of Shares not covered by the Tandem Stock Appreciation Right.
A Tandem Stock Appreciation Right may be exercised by the holder thereof by
giving written notice thereof to the Company and surrendering the applicable
portion of the related Option. Options that have been so surrendered, in whole
or in part, shall no longer be exercisable to the extent the related Stock
Appreciation Rights have been exercised.

Section 6.3. Terms and Conditions. Stock Appreciation Rights shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan,
including Section 13.10, as shall be determined from time to time by the
Committee, including the following:

(1) Tandem Stock Appreciation Rights shall be exercisable only at such time or
times and to the extent that the Options to which they relate shall be
exercisable in accordance with the provisions of the Plan;

(2) The Committee shall determine any vesting schedules and terms, conditions,
and limitations governing the exercise of any Stock Appreciation Right granted
pursuant to this Plan and set forth such terms in the Award Agreement governing
such Stock Appreciation Right, provided that the per Share price used for
determining appreciation of any Stock Appreciation Right shall not be less than
100% of the Fair Market Value of one Share as of the date of the grant of such
Stock Appreciation Right, unless approved by the stockholders of the Company;

(3) All Stock Appreciation Rights granted hereunder shall expire and no longer
be exercisable no later than ten years following the date such Stock
Appreciation Rights are granted, provided that the term of a Tandem Stock
Appreciation Right shall be identical as the term of the Option to which such
Tandem Stock Appreciation Right relates;

(4) The holder of a Stock Appreciation Right shall specify in his written notice
of exercise the number of Shares with respect to which such Stock Appreciation
Right is being exercised and whether payment shall be made in cash or in whole
Shares (unless otherwise provided in the Award Agreement governing such Stock
Appreciation Right);

(5) Each Tandem Stock Appreciation Right may be exercised only at the time and
so long as a related Option, if any, would be exercisable or as otherwise
permitted by applicable law;

(6) Upon the exercise of a Tandem Stock Appreciation Right, the Option or part
thereof to which such Tandem Stock Appreciation Right is related shall be deemed
to have been exercised for the purpose of the limitation of the number of Shares
to be issued under the Plan, as set forth in Section 3.1 of the Plan; and

(7) No Tandem Stock Appreciation Rights may be granted in connection with an
Option that is an Incentive Stock Option.

 

8



--------------------------------------------------------------------------------

ARTICLE 7

RESTRICTED STOCK AWARDS

Section 7.1. Restricted Stock Awards. The Committee may grant to any Participant
a Restricted Stock Award pursuant to this Section 7.1. A Restricted Stock Award
is an Award that provides for the grant of Restricted Stock. Restricted Stock is
any Share issued with the restriction that the holder may not sell, transfer,
pledge, or assign such Share and with such other restrictions as the Committee,
in its sole discretion, may impose (including any forfeiture restrictions,
restrictions on the right to vote such Share, and restrictions on the right to
receive any dividends thereunder), which restrictions may lapse separately or in
combination at such times, in installments or otherwise, as the Committee may
deem appropriate.

Section 7.2. Terms of Restricted Stock Awards. The terms of any Restricted Stock
Award granted under this Plan shall be set forth in an Award Agreement which
shall contain provisions determined by the Committee and not inconsistent with
this Plan, including Section 13.10. The provisions of Restricted Stock Awards
need not be the same for each Participant receiving such Awards.

Section 7.3. Issuance of Restricted Stock. As soon as practicable after the date
of grant of a Restricted Stock Award by the Committee, the Company shall cause
to be transferred on the books of the Company Shares registered in the name of
the Company, as nominee for the Participant, with such Shares heretofore
described as Restricted Stock; provided, however, such Restricted Stock shall be
subject to forfeiture to the Company retroactive to the date of grant if an
Award Agreement delivered to the Participant by the Company with respect to such
Restricted Stock is not duly executed by the Participant and timely returned to
the Company. All Restricted Stock covered by Restricted Stock Awards under this
Article 7 shall be subject to the restrictions, terms and conditions contained
in the Plan and the Restricted Stock Agreement entered into by and between the
Company and the Participant. Until the lapse or release of all restrictions
applicable to a Restricted Stock Award, the share certificates, if any,
representing such Restricted Stock shall be held in custody by the Company or
its designee.

Section 7.4. Shareholder Rights. Beginning on the date of grant of the
Restricted Stock Award and subject to execution of the related Award Agreement,
unless such Award Agreement provides otherwise, the Participant shall become a
shareholder of the Company with respect to all Restricted Stock subject to the
Award Agreement and shall have all of the rights of a shareholder, including the
right to vote such Restricted Stock and the right to receive distributions made
with respect to such Restricted Stock; provided, however, that any Shares
distributed as a dividend or otherwise with respect to any Restricted Stock
granted pursuant to this Plan as to which the restrictions have not yet lapsed
shall be subject to the same restrictions as such Restricted Stock and shall be
represented by book entry and held as prescribed in Section 7.3. Notwithstanding
the foregoing, and subject to compliance with Code Section 409A, the Committee
may require that any dividends otherwise payable with respect to a Restricted
Stock shall not be paid currently but shall instead be accumulated and paid upon
lapse of the restriction for such Restricted Stock.

Section 7.5. Restriction on Transferability. None of the Restricted Stock may be
assigned or transferred (other than by will or the laws of descent and
distribution), pledged or sold prior to lapse or release of the restrictions
applicable thereto.

Section 7.6. Release of Restrictions. As promptly as administratively feasible
after the restrictions applicable to all or a portion of Restricted Stock Award
lapse, the Company shall (a) deliver, or (b) make an appropriate entry on the
books of the Company transferring, the appropriate number of Shares to the
Participant (or the Participant’s beneficiary), free of all such restrictions
except for any restrictions that may be imposed by law.

Section 7.7. Terms of Restricted Stock Awards. Restricted Stock Awards shall be
subject to such terms and conditions, not inconsistent with the provisions of
the Plan, as shall be determined from time to time by the Committee. All
Restricted Stock shall be forfeited and returned to the Company and all rights
of the Participant

 

9



--------------------------------------------------------------------------------

with respect to such Restricted Stock shall terminate unless the Participant
continues in the service of the Company as an employee (or Director, consultant
or advisor, as the case may be) until the expiration of the forfeiture period
for such Restricted Stock and satisfies any and all other conditions set forth
in the Award Agreement. The Committee, in its sole discretion, shall determine
the forfeiture period (which may, but need not, lapse in installments) and any
other terms and conditions applicable with respect to any Restricted Stock Award
and the Committee has the discretion to modify the terms and conditions of any
Restricted Stock Award.

ARTICLE 8

PERFORMANCE AWARDS

Section 8.1. Terms of Performance Awards. Performance Awards may be issued
hereunder to Participants, for no consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The performance criteria to be achieved
during any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Award. Except as
provided in an Award Agreement, Performance Awards will be distributed only
after the end of the relevant Performance Period. Performance Awards may be paid
in cash, Shares, other property, or any combination thereof, in the sole
discretion of the Committee at the time of payment. The performance goals to be
achieved for each Performance Period shall be conclusively determined by the
Committee and may be based upon the criteria set forth in Exhibit A. The amount
of the Award to be distributed shall be conclusively determined by the
Committee. Performance Awards may be paid in a lump sum or in installments
following the close of the Performance Period or, in accordance with procedures
established by the Committee, on a deferred basis.

ARTICLE 9

OTHER SHARE-BASED AWARDS

Section 9.1. Other Share-Based Awards. The Committee is authorized to grant
Other Share-Based Awards that are payable in, valued in whole or in part by
reference to, or otherwise based on or related to Shares, including Shares
awarded purely as a bonus and not subject to any restrictions or conditions,
Shares in payment of the amounts due under an incentive or performance plan
sponsored or maintained by the Company or any Affiliate of the Company, stock
equivalent units, and Awards valued by reference to book value of Shares.
Subject to the provisions of this Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which such Awards shall
be made, the number of Shares to be awarded pursuant to or referenced by such
Awards, and all other conditions of the Awards; provided, however, that the
aggregate amount of Shares granted pursuant to Other Share-Based Award(s) shall
not exceed five percent (5%) of the Shares authorized for grant under this Plan.
The cap set forth in the foregoing proviso shall not apply to Shares granted
pursuant to Other Share-Based Award(s) which were granted to a Participant in
lieu of earned cash compensation. In addition to the foregoing, grants of Other
Share-Based Awards may be subject to such conditions, restrictions and
contingencies as the Committee may determine which may include, but are not
limited to, continuous service with the Company or any Affiliate of the Company
and/or the achievement of performance goals.

ARTICLE 10

CODE SECTION 162(m) PROVISIONS

Section 10.1. Covered Employees. Notwithstanding any other provision of the
Plan, if the Committee determines that any Award (including a cash Award under
Article 11) is being granted to a Participant who is, or is likely to be, as of
the end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Covered Employee, then the Committee may provide
that this Article 10 is applicable to such Award.

 

10



--------------------------------------------------------------------------------

Section 10.2. Performance Goals. If an Award is subject to this Article 10, then
the lapsing of restrictions thereon and the distribution of Shares, cash or
other property pursuant thereto, as applicable, shall be subject to the
achievement of one or more objective performance goals established by the
Committee, which shall be based on the attainment of specified levels of
performance criteria described in Exhibit A. Such performance goals also may be
based solely by reference to the Company’s performance or the performance of an
Affiliate, division or business unit of the Company, or based upon the relative
performance of other companies or upon comparisons of any of the indicators of
performance relative to other companies. The Committee may specify in advance to
also exclude the impact of an event or occurrence which the Committee determines
should appropriately be excluded, including (a) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges,
(b) an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, or (c) a change in
accounting standards required by generally accepted accounting principles. Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, or any successor provision thereto, and the
regulations thereunder. Before any payments are made with respect to any Awards
subject to this Article 10, the Committee shall certify in writing that the
performance goals relating to such payment have been met.

Section 10.3. Other Restrictions. The Committee shall have the power to impose
such other restrictions on Awards subject to this Article 10 as it may deem
necessary or appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

ARTICLE 11

CASH INCENTIVE AWARDS

Section 11.1. Eligible Employees. Covered Employees and such other Employees as
may be selected in the Committee’s sole discretion are eligible to receive cash
Awards under this Section 11 and all cash Awards under this Section shall be
subject to Article 10.

Section 11.2. Annual Cash Performance Bonus Awards. Not later than 90 days after
the commencement of each fiscal year (and before 25% of the relevant period of
service for each Employee has elapsed), the Committee shall establish in writing
separately for each Employee then receiving an Award under this Section 11
(a) the percentage of such Employee’s base salary that shall be the subject of
an Award (the “Target Bonus”) and (b) the target Performance Criterion or
Performance Criteria, the attainment of which is then substantially uncertain
and the achievement of which will result in the payment of the Target Bonus (the
“Target”). At the time the Target is selected, the Committee in its sole
discretion, may, but need not, (a) specify such portion of the Target Bonus
payable upon partial attainment of a Target, (b) provide for the payment of a
cash bonus in excess of the Target Bonus if the Performance Criteria is
exceeded, (c) provide for interpolation of the bonus payable if the performance
actually attained is between any such established goals and/or (d) specify other
conditions for payment.

Section 11.3. Timing of Bonus. Cash bonuses will not become payable and will not
be paid until the Committee certifies the extent to which the Target has been
attained. The Committee has no discretion to increase the amount of compensation
that would otherwise be due upon attainment of the Target. Awards under this
Section 11 shall be made in cash and shall be payable in a lump sum.

Section 11.4. Modifications. At any time prior to the payment of an Award under
this Section 11, the Committee may, in its sole discretion, decrease or
eliminate the Award payable to any Employee, in each case to reflect the
individual performance and contribution of such Employee or such other factors
as the Committee deems relevant. The determination of the Committee as to
matters set forth in this Section 11 shall be final and conclusive.

 

11



--------------------------------------------------------------------------------

Section 11.5. Termination of Employment. Unless otherwise determined by the
Committee (or as provided in an agreement with the Employee), an Employee must
be employed by the Company or one of its Affiliates on the last day of the
fiscal year to be eligible to receive a cash Award for such year; provided
however, if an Employee granted an Award under this Section 11 dies or incurs a
total disability, any Award so made shall be paid to his estate or legal
representative at such time and in such manner as if he were living or not
totally disabled, prorated for the portion of the fiscal year in which the
Employee rendered services.

ARTICLE 12

CHANGE IN CONTROL PROVISIONS

Section 12.1. Impact of Change in Control. The terms of any Award may provide in
the Award Agreement evidencing the Award that, upon a “Change in Control” of the
Company, (a) Options and Stock Appreciation Rights outstanding as of the date of
the Change in Control immediately vest and become fully exercisable,
(b) restrictions and deferral limitations on Restricted Stock lapse and the
Restricted Stock becomes free of all restrictions and limitations and becomes
fully vested, (c) all Performance Awards (including cash Awards under
Section 11) shall be considered to be earned and payable (either in full or
pro-rata based on the portion of the Performance Period completed as of the date
of the Change in Control), and any deferral or other restriction shall lapse and
such Performance Awards shall be immediately settled or distributed, (d) the
restrictions and deferral limitations and other conditions applicable to any
Other Share-Based Awards or any other Awards shall lapse, and such Other
Share-Based Awards or such other Awards shall become free of all restrictions,
limitations or conditions and become fully vested and transferable to the full
extent of the original grant, and (e) such other additional benefits as the
Committee deems appropriate shall apply, subject in each case to any terms and
conditions contained in the Award Agreement evidencing such Award.

Section 12.2. Assumption Upon Change in Control. Notwithstanding the foregoing,
the terms of any Award Agreement may also provide that, if in the event of a
Change in Control the successor company assumes an Award or substitutes for an
Award as provided in Section 12.3, then each outstanding Award assumed or
substituted for shall not be accelerated as described in Section 12.1.

Section 12.3. Committee Discretion Upon Change in Control. Notwithstanding any
other provision of the Plan to the contrary, the Committee may, in its sole and
absolute discretion, determine that, upon the occurrence of a Change in Control
of the Company, any Award outstanding as of the effective date of such Change in
Control will be cancelled in consideration for a cash payment or alternative
Award (whether from the Company or another entity that is a party to the Change
in Control) or a combination thereof made to the holder of such cancelled Award
substantially equivalent in value to the fair market value of such cancelled
Award (as determined by the Committee in its sole and absolute discretion);
provided, that with respect to any Option or SAR, if the Committee determines to
cancel such Award in exchange for a cash payment and if the Fair Market Value on
the date of the Change in Control does not exceed the exercise or reference
price of such Award, the Committee may cancel that Award without any payment of
consideration therefor.

ARTICLE 13

GENERALLY APPLICABLE PROVISIONS

Section 13.1. Exercise of Options/Stock Appreciation Rights. Vested Options and
Stock Appreciation Rights granted under the Plan shall be exercised by the
Optionee thereof or holder of such Stock Appreciation Right (or by his or her
executors, administrators, guardian or legal representative, or by a Permitted
Assignee) as to all or part of the Shares covered thereby, by the giving of
written notice of exercise to the Company, specifying the number of Shares to be
purchased or covered thereby, accompanied by payment of the full purchase price
for the Shares being purchased under the Option. Full payment of such purchase
price shall be made at the time of exercise and shall be made (i) in cash or by
certified check or bank check or wire transfer of immediately

 

12



--------------------------------------------------------------------------------

available funds, (ii) with the consent of the Committee, by tendering previously
acquired Shares (either actually or by attestation, valued at their then Fair
Market Value), (iii) with the Consent of the Committee and only for
Non-Qualified Stock Options, through net exercise, upon which such Participant
electing such net exercise shall receive a number of Shares equal to the
aggregate number of Shares being purchase upon exercise of such Option less the
number of Shares having a Fair Market Value equal to the aggregate purchase
price of the Shares as to which the Option is being exercised, (iv) through any
other method mentioned in an Award Agreement, or (v) with the consent of the
Committee, any combination of (i), (ii), (iii), or (iv). The notice of exercise,
accompanied by such payment, shall be delivered to the Company at its principal
business office or such other office as the Committee may from time to time
direct, and shall be in such form, containing such further provisions consistent
with the provisions of the Plan, as the Committee may from time to time
prescribe. In no event may any Option or Stock Appreciation Right granted
hereunder be exercised for a fraction of a Share. The Company shall effect the
transfer of Shares purchased pursuant to an Option or Stock Appreciation Right
as soon as practicable, and, within a reasonable time thereafter, such transfer
shall be evidenced on the books of the Company. No person holding or exercising
an Option or Stock Appreciation Right shall have any of the rights of a holder
of Shares subject to such Option or Stock Appreciation Right, including any
right to vote or receive dividends or distributions, until such Option or Stock
Appreciation Right has been exercised. Except as provided in Section 13.6, no
adjustment shall be made for cash dividends or other rights for which the record
date is prior to such date of exercise.

Section 13.2. Non-Transferability. Except as provided below, and except as
otherwise authorized by the Committee in an Award Agreement, no Award and no
Shares subject to Awards that have not been issued or as to which any applicable
restriction, performance or deferral period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, other than by will or
the laws of descent and distribution, and such Award may be exercised during the
life of the Participant only by the Participant or the Participant’s guardian or
legal representative. Notwithstanding the foregoing, a Participant may assign or
transfer an Award (other than (x) an Option that is intended to be an Incentive
Stock Option, (y) a Tandem Stock Appreciation Right and (z) a Restricted Stock
Award) with the written consent of the Committee to the Participant’s spouse,
children, and/or trusts, partnerships, or limited liability companies
established for the benefit of the Participant’s spouse and/or children (each
approved transferee thereof, a “Permitted Assignee”); provided that such
Permitted Assignee(s) shall be bound by and subject to all of the terms and
conditions of the Plan and the Award Agreement relating to the transferred Award
and shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of the Plan. An Award that is transferred to a
Permitted Assignee (i) may not be subsequently transferred otherwise than by
will or by the laws of descent and distribution and (ii) remains subject to the
terms of this Plan and the Award agreement.

Section 13.3. Termination of Employment. Unless the Committee otherwise
determines, in the event of the termination of employment with the Company or
any Affiliate of the Company of an Optionee or holder of a Stock Appreciation
Right who is an employee or the termination or separation from service with the
Company or any Affiliate of the Company of an advisor, consultant or a Director
(who is an Optionee or holder of a Stock Appreciation Right) for any reason
(other than death or total disability, as provided below), any Option(s) or
Stock Appreciation Right(s) granted to such Optionee or holder of a Stock
Appreciation Right (or its Permitted Assignee) under this Plan and not
previously exercised or expired, to the extent vested on the date of such
termination or separation, shall be exercisable as of such termination for a
period not to exceed three (3) months after the date of such termination or
separation, provided, however, that in no instance may the term of the Option or
Stock Appreciation Right, as so extended, exceed the lesser of ten (10) years
from the date of grant or the original expiration date of the Option or Stock
Appreciation Right.

Section 13.4. Death. In the event an Optionee or holder of a Stock Appreciation
Right dies while employed by the Company or any Affiliate of the Company or
while serving as a Director, advisor or consultant of the Company or any
Affiliate of the Company, as the case may be, any Option(s) or Stock
Appreciation Right(s) held by such Optionee or holder of a Stock Appreciation
Right (or its Permitted Assignee) and not previously expired or exercised shall,
to the extent exercisable on the date of death, be exercisable by the estate of
such

 

13



--------------------------------------------------------------------------------

Optionee or Stock Appreciation Right or by any person who acquired such Option
or Stock Appreciation Right by bequest or inheritance, or by the Permitted
Assignee at any time within one year after the death of the Optionee or holder
of a Stock Appreciation Right, unless earlier terminated pursuant to its terms,
provided, however, that in no instance may the term of the Option or Stock
Appreciation Right, as so extended, exceed the lesser of ten (10) years from the
date of grant or the original expiration date of the Option or Stock
Appreciation Right.

Section 13.5. Disability. In the event of the termination of employment with the
Company or any Affiliate of the Company of an Optionee or holder of a Stock
Appreciation Right or separation from service with the Company or any Affiliate
of the Company of an Optionee or holder of a Stock Appreciation Right who is a
Director, advisor or consultant of the Company or any Affiliate of the Company
due to total disability, the Optionee or holder of a Stock Appreciation Right,
or his guardian or legal representative, or a Permitted Assignee shall have the
unqualified right to exercise any Option or Stock Appreciation Right that has
not expired or been previously exercised and that the Optionee or holder of the
Stock Appreciation Right was eligible to exercise as of the first date of total
disability (as determined by the Committee), at any time within one year after
such termination or separation, unless earlier terminated pursuant to its terms,
provided, however, that in no instance may the term of the Option or Stock
Appreciation Right, as so extended, exceed the lesser of ten (10) years from the
date of grant or the original expiration date of the Option or Stock
Appreciation Right. The term “total disability” shall, for purposes of this
Plan, be defined in the same manner as such term is defined in Section 22(e)(3)
of the Code.

Section 13.6. Adjustments. To prevent the dilution or enlargement of benefits or
potential benefits intended to be made available under the Plan, in the event of
any corporate transaction or event such as a stock dividend, extraordinary
dividend or other similar distribution (whether in the form of cash, Shares,
other securities, or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities, the issuance
of warrants or other rights to purchase Shares or other securities, or other
similar corporate transaction or event affecting the Shares with respect to
which Awards have been or may be issued under the Plan (any such transaction or
event, a “Transaction”), then the Committee shall, in such manner as the
Committee deems equitable adjust (i) the number and type of Shares that
thereafter may be made the subject of Awards, (ii) the number and type of Shares
subject to outstanding Awards, (iii) the grant or exercise price with respect to
any Award, and (iv) the Performance Criteria expressed in whole or in part on a
per Share basis; provided, in each case, that with respect to Incentive Stock
Options, no such adjustment shall be authorized to the extent that such
adjustment would cause such options to violate Section 422(b) of the Code
(unless otherwise agreed by the Committee and the holder of such Incentive Stock
Option); and provided further, that the number of Shares subject to any Award
denominated in Shares shall always be a whole number. With respect to each
adjustment contemplated by the foregoing sentence, no such adjustment shall be
authorized to the extent that such adjustment would cause an Award to violate
the provisions of Section 409A of the Code (unless otherwise agreed by the
Committee and the holder of such Award). Any adjustments made by the Committee
shall be binding on all Participants. If the Committee determines that an
adjustment in accordance with the provisions of this Section 13.6 would not be
fully consistent with the purposes of the Plan or the purposes of the
outstanding Awards under the Plan, the Committee may make such other
adjustments, if any, that the Committee reasonably determines are consistent
with the purposes of the Plan and/or the affected Awards.

Section 13.7. Amendment and Modification of the Plan. The Committee may, from
time to time, alter, amend, suspend or terminate the Plan as it shall deem
advisable, subject to any requirement for stockholder approval imposed by
applicable law, including Sections 162(m) and 422 of the Code, or any rule of
any stock exchange or quotation system on which Shares are listed or quoted;
provided that such Compensation Committee may not amend the Plan without the
approval of the Company’s stockholders (i) to increase the number of Shares that
may be the subject of Awards under the Plan (except for adjustments pursuant to
Section 13.6), (ii) to materially increase the benefits of the Plan available to
Participants, or (iii) to materially modify the requirements for participation
in the Plan. In addition, no amendments to, or termination of, the Plan shall in
any way impair the rights of an Optionee or a Participant (or a Permitted
Assignee thereof) under any Award previously granted without such Optionee’s or
Participant’s consent.

 

14



--------------------------------------------------------------------------------

Section 13.8. Validity of Awards. The validity of any Award or grant of Options
made pursuant to this Plan shall remain in full force and effect and shall not
be affected by the compliance or noncompliance with Section 162(m) of the Code
or Rule 16b-3 of the Exchange Act.

Section 13.9. Repricing. Except as provided in Section 13.6, the terms of
outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or the reference price for Stock Appreciation Rights, nor
may outstanding Options or Stock Appreciation Rights be cancelled in exchange
for cash, other Awards or Options or Stock Appreciation Rights with an exercise
price or reference price that is less than the respective exercise price or
reference price of the cancelled Options or Stock Appreciation Rights, without
approval of the Company’s stockholders.

Section 13.10. Minimum Vesting Periods. Unless otherwise approved by the
stockholders of the Company, any Award payable or denominated in Shares and
which is (i) performance-based shall have a minimum vesting period of one year
or (ii) tenured (time-based) shall have a minimum vesting period of three years
(with ratable vesting of no more than one-third of the aggregate applicable
Award per calendar year). Notwithstanding the foregoing, such minimum vesting
periods shall not apply to: (A) accelerated vesting upon the death, Disability,
Retirement or Involuntary Termination of a Participant, (B) accelerated vesting
upon a Change in Control, liquidation of the Company or the filing by the
Company of a certificate of dissolution, (C) 5% of the total number of Shares
reserved for issuance under Section 3.1 of the Plan, or (D) regularly scheduled
annual Awards to non-employee Directors with a vesting period at least equal to
the regular term of service for which Directors are elected in that year.

ARTICLE 14

MISCELLANEOUS

Section 14.1. Tax Withholding. The Company or any Affiliate of the Company shall
have the right to make all payments or distributions made pursuant to the Plan
to a Participant (or a Permitted Assignee thereof) net of any applicable
federal, state and local taxes as it determines in its discretion are required
to be paid as a result of the grant of any Award, exercise of an Option or Stock
Appreciation Right or any other event occurring pursuant to this Plan. The
Company or any Affiliate of the Company shall have the right to withhold from
wages or other payments otherwise payable to such Participant (or a Permitted
Assignee thereof) such withholding taxes as it determines in its discretion may
be required by law, or to otherwise require the Participant (or a Permitted
Assignee thereof) to pay such withholding taxes. If the Participant (or a
Permitted Assignee thereof) shall fail to make such tax payments as are
required, the Company or any Affiliate of the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to such Participant or to take such other action as may
be necessary to satisfy such withholding obligations. In satisfaction of the
requirement to pay required withholding taxes, the Participant (or Permitted
Assignee) may make an election, which may be accepted or rejected in the
discretion of the Committee or its authorized delegate, to have withheld a
portion of the Shares then issuable to the Participant (or Permitted Assignee)
pursuant to the Plan, having an aggregate Fair Market Value equal to the
required withholding taxes.

Section 14.2. Right of Discharge Reserved. Nothing in the Plan nor the grant of
an Award hereunder shall confer upon any employee, Director, consultant, advisor
or other individual the right to continue in the employment or service of the
Company or any Affiliate of the Company or affect any right that the Company or
any Affiliate of the Company may have to terminate the employment or service of
(or to demote or to exclude from future Awards under the Plan) any such
employee, Director, consultant, advisor or other individual at any time for any
reason. Except as specifically provided by the Committee, the Company shall not
be liable for the loss of existing or potential profit with respect to an Award
in the event of termination of an employment or other relationship even if the
termination is in violation of an obligation of the Company or any Affiliate of
the Company to the Optionee or Participant.

 

15



--------------------------------------------------------------------------------

Section 14.3. Unfunded Plan. Unless otherwise determined by the Committee, the
Plan shall be unfunded and shall not create (or be construed to create) a trust
or a separate fund or funds. The Plan shall not establish any fiduciary
relationship between the Company or any Affiliate of the Company and any
Optionee, Participant or other person. To the extent any Optionee or Participant
holds any rights by virtue of any grant or Award made under the Plan, such
rights shall constitute general unsecured liabilities of the Company or any
Affiliate of the Company and shall not confer upon any participant any right,
title, or interest in any assets of the Company or any Affiliate of the Company.

Section 14.4. Legend. Any certificates for Shares delivered under this Plan
shall be subject to such stock transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Shares are then listed or any national securities association system upon whose
system the Shares are then quoted, any applicable Federal or state securities
law, and any applicable corporate law, and the Committee may cause a legend or
legends to be put on any such certificates, if any, to make appropriate
reference to such restrictions.

Section 14.5. Listing and Other Conditions.

(1) As long as the Shares are listed on a national securities exchange or system
sponsored by a national securities association, the issue of any Shares pursuant
to an Award shall be conditioned upon such Shares being listed on such exchange
or system. The Company shall have no obligation to deliver such Shares unless
and until such Shares are so listed; provided, however, that any delay in the
delivery of such Shares shall be based solely on a reasonable business decision
and the right to exercise any Option with respect to such Shares shall be
suspended until such listing has been effected.

(2) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of Shares pursuant to any Award is or may in the circumstances be
unlawful or result in the imposition of excise taxes on the Company under the
statutes, rules or regulations of any applicable jurisdiction, the Company shall
have no obligation to make such sale or delivery, or to make any application or
to effect or to maintain any qualification or registration under the Securities
Act of 1933, as amended, or otherwise with respect to Shares or Award, and the
right to any Award shall be suspended until, in the opinion of said counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Company.

(3) Upon termination of any period of suspension under this Section 14.5, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all Shares available before such suspension
and as to Shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Option.

(4) A Participant shall be required to supply the Company with any certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

Section 14.6. Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Committee shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. The Committee in its sole discretion may permit a Participant to
exercise any exercisable Award until ten (10) days prior to such transaction
with respect to all vested and exercisable Shares covered thereby and with
respect to such number of unvested Shares as the Committee shall determine. In
addition, the Committee may provide that any forfeiture provision or Company
repurchase option applicable to any Award shall lapse as to such number of
Shares as the Committee shall determine, contingent upon the occurrence of the
liquidation or upon the filing of a certificate of dissolution at the time and
in the manner contemplated. To the extent an exercisable Award has not been
previously exercised, such Award shall terminate automatically immediately prior
to the consummation of the proposed action. To the extent a forfeiture provision
applicable to an Award has not been waived by the Committee, such Award shall be
forfeited automatically immediately prior to the consummation of the proposed
action.

 

16



--------------------------------------------------------------------------------

Section 14.7. Severability. If any provision of the Plan shall be held unlawful
or otherwise invalid or unenforceable in whole or in part, such unlawfulness,
invalidity or unenforceability shall not affect any other provision of the Plan
or part thereof, each of which shall remain in full force and effect. If the
making of any payment or the provision of any other benefit required under the
Plan shall be held unlawful or otherwise invalid or unenforceable, such
unlawfulness, invalidity or unenforceability shall not prevent any other payment
or benefit from being made or provided under the Plan, and if the making of any
payment in full or the provision of any other benefit required under the Plan in
full would be unlawful or otherwise invalid or unenforceable, then such
unlawfulness, invalidity or unenforceability shall not prevent such payment or
benefit from being made or provided in part, to the extent that it would not be
unlawful, invalid or unenforceable, and the maximum payment or benefit that
would not be unlawful, invalid or unenforceable shall be made or provided under
the Plan.

Section 14.8. Gender and Number. In order to shorten and to improve the
understandability of the Plan document by eliminating the repeated usage of such
phrases as “his or her” and any masculine terminology herein shall also include
the feminine, and the definition of any term herein in the singular shall also
include the plural except when otherwise indicated by the context.

Section 14.9. Effective Date of Plan; Termination of Plan. The Plan shall be
effective on the date of the approval of the Plan at a meeting of the Company’s
stockholders by the holders of a majority of the Shares voting thereon, provided
such approval is obtained within twelve (12) months after the date of adoption
of the Plan by the Board of Directors. Upon the Plan becoming so effective, the
provisions of the Plan, as so amended and restated, shall apply to all Awards,
including without limitation all outstanding Awards made under the Plan prior to
the Effective Date; provided however that, the last sentence of Section 14.17
shall only be applicable to Awards granted after the Effective Date. Awards may
be granted under the Plan at any time and from time to time after the effective
date of the Plan and on or prior to June 21, 2021, the tenth anniversary of the
original effective date of this Plan, on which date the Plan will expire except
as to Awards then outstanding under the Plan. Such outstanding Awards shall
remain in effect until they have been exercised or terminated, or have otherwise
expired.

Section 14.10. Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed for the Company and any Affiliate of the
Company. Any income or gain realized pursuant to Awards under the Plan
constitutes a special incentive payment to the Participant and shall not be
taken into account, to the extent permissible under applicable law, as
compensation for purposes of any of the employee benefit plans of the Company or
any Affiliate of the Company, except as may be determined by the Committee or by
the Directors or directors of the applicable Affiliate of the Company.

Section 14.11. Captions; Construction. The captions in this Plan are for
convenience of reference only, and are not intended to narrow, limit or affect
the substance or interpretation of the provisions contained herein. References
in this Plan to Articles, Sections or Exhibits shall mean Articles, Sections or
Exhibits of this Plan, unless otherwise indicated. The term “including” as used
in this Plan and any Exhibit shall be deemed followed by the words “without
limitation.”

Section 14.12. Successors and Assigns. This Plan shall be binding upon and inure
to the benefit of the respective successors and permitted assigns of the Company
and the Participants.

Section 14.13. Governing Law. The Plan and all determinations made and actions
taken thereunder, to the extent not otherwise governed by the Code or the laws
of the United States, shall be governed by the laws of the State of Delaware and
construed accordingly.

 

17



--------------------------------------------------------------------------------

Section 14.14. Code Section 409A. All provisions of this Plan shall be
interpreted in a manner consistent with Code Section 409A (including in a manner
that would keep any Awards exempt from Code Section 409A if intended to be so
exempt), and the regulations and other guidance promulgated thereunder.
Notwithstanding the preceding, the Company makes no representations concerning
the tax consequences of participation in the Plan under Code Section 409A or any
other federal, state or local tax law. Tax consequences will depend, in part,
upon the application of relevant tax law, including Code Section 409A, to the
relevant facts and circumstances. Participant should consult a competent and
independent tax advisor regarding the tax consequences of this Plan.

Section 14.15. Prospective Recipient. The prospective recipient of any Award
under the Plan shall not, with respect to such Award, be deemed to have become a
Participant, or to have rights with respect to such Award, unless and until such
recipient shall have executed an agreement or other instrument evidencing the
Award and delivered a copy thereof to the Company, and otherwise complied with
the then applicable terms and conditions of such Award.

Section 14.16. Foreign Employees. Awards may be granted to Participants who are
foreign nationals or employed outside of the United States, or both, on such
terms and conditions different from those applicable to Awards to Employees
employed in the United States as may, in the discretion of the Committee, be
necessary or desirable in order to recognize differences in local law or tax
policy. The Committee also may impose conditions on the exercise or vesting of
Awards in order to minimize the Company’s obligation with respect to tax
equalization or as appropriate with respect to any employee on assignment
outside his or her home country.

Section 14.17. Claw-back. Notwithstanding anything to the contrary contained
herein, an Award agreement may provide that an Award granted thereunder shall be
cancelled if the Participant, without the consent of the Company, while employed
by or providing services to the Company or any Affiliate of the Company or after
termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise engages in
activity that is in conflict with or adverse to the interest of the Company or
any Affiliate of the Company, including fraud or conduct contributing to any
financial restatements or irregularities, as determined by the Committee in its
sole discretion. The Committee may also provide in an Award agreement that if
the Participant engages in any activity referred to in the preceding sentence,
such Participant will forfeit any gain realized on the vesting or exercise of
such Award and/or must repay the gain to the Company. Additionally, by
acceptance of any Award hereunder, a Participant acknowledges that such Award
will be subject to any claw-back policy (or policies) adopted by the Company (or
its Affiliates) as in effect from time to time.

 

18



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE CRITERIA

Pursuant to Section 10.2, performance goals established for purposes of
conditioning the grant of an Award shall be based on one or more of the
following performance criteria (“Performance Criteria”): (i) the attainment of
certain target levels of, or a specified percentage increase in, net sales, unit
sales, revenues, market share, operating earnings, income before income taxes
and extraordinary items, net income, pretax income before allocation of
corporate overhead and bonus, earnings before income tax, earnings before
interest and taxes and earnings before interest, taxes, gross margins,
depreciation and amortization, or a combination of any or all of the foregoing;
(ii) the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax profits including that attributable to continuing and/or
other operations; (iii) the attainment of certain target levels of, or a
specified increase in, operational cash flow; (iv) the achievement of a certain
level of, reduction of, or other specified objectives with regard to limiting
the level of increase in, all or a portion of, the Company’s bank debt or other
long-term or short-term public or private debt or other similar financial
obligations of the Company, which may be calculated net of such cash balances
and/or other offsets and adjustments as may be established by the Committee;
(v) the attainment of a specified level of, or specified percentage increase in,
earnings per share or earnings per share from continuing operations; (vi) the
attainment of certain target levels of, or a specified increase in, return on
capital employed or return on invested capital or assets; (vii) the attainment
of certain target levels of, or a percentage increase in, after-tax or pre-tax
return on stockholders’ equity; (viii) the attainment of certain target levels
of, or a specified increase in, economic value added targets based on a cash
flow return on investment formula; (ix) appreciation in and/or maintenance of
certain target levels in the Fair Market Value of the Company’s Shares or any
other publicly-traded securities of the Company (x) the growth in the value of
an investment in the Company’s Shares assuming the reinvestment of dividends;
(xi) the attainment of a specified level of, or specified percentage rate of
change in, all or certain costs, inventory, assets (specified or total) and/or
working capital; and/or (xii) the attainment of a specified level of, or
specified percentage rate of change in, customer satisfaction, employee
satisfaction, diversity, and/or retention. For purposes of item (i) above,
“extraordinary items” shall mean all items of gain, loss or expense for the
fiscal year determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to a corporate transaction (including a disposition or
acquisition) or related to a change in accounting principle, all as determined
in accordance with standards established by Opinion No. 30 of the Accounting
Principles Board.

In addition, such Performance Criteria may be based upon the attainment of
specified levels of Company (or Affiliate, division or other operational unit of
the Company) performance under one or more of the measures described above
relative to the performance of other peer companies and/or to the extent
applicable such Performance Criteria may be measured on an aggregate or per
share basis. To the extent permitted under Code Section 162(m) (including
compliance with any requirements for stockholder approval), the Committee may:
(i) designate additional business criteria on which the Performance Criteria may
be based or (ii) adjust, modify or amend the aforementioned business criteria.

 

19